October 26,   1961

Honorable Dean Martin           Opinion No. !:IW-1175
County Attorney
Grayson County                  Re:   Whether the County Judge
Sherman, Texas                        of Grayson County has the
                                      authority to commit an
                                      involuntary mentally ill
                                      person to the Sherman
                                      Community Hospital under
                                      the named conditions and
Dear Mr. Martin:                      related question.

          You have requested an opinion of this office on the
following question:
          "Does the County Judge of Grayson County,
     Texas, have the authority to commit an involuntary
     mentally ill person to the Sherman Community Hos-
     pital under the conditions set out in the letter
     from the Department of Health, or would it be
     necessary for the Sherman Community Hospital to
     obtain a license under Vernon's Ann.Civ.St., art.
     5547 Mental Health Code, permitting them to op-
     erate a private mental hospital in connection
     with the General Hospital?"
 e
          From your letter and enclosed materials, the follow-
ing facts appear: the Sherman Community Hospital, which has
a psychiatric unit operated under the supervision of a psychi-
atrist, is licensed as a general hospital.
           Your attention is directed to Article 5547, Vernon's
Civil Statutes, and the provisions thereof covering general
definitions (Art. 5547-41;    Involuntary admissions--in emergen-
cies (Art3..
           5+$- 74-28)--for temporar periods (Art. 5574-31,    38)--
for an inde in te period (Art. 55 fi 7-52); the necessary'orders
(Art. 5547-58);    and, licensing requirements (Art. 5547-88);
which provisions read in part as follows:
          "Article 5547-4. Definitions. As used in
     this Code, unless the context otherwise requires:
          I,
           . . .
Honorable Dean Martin, Page 2 (w-1175)

         "(f) 'general hospital' means a hospital
    operated primarily for the diagnosis, care and
    treatment of the physically ill.
         "(g) 'mental hospital' means a hospital
    operated for the primary purpose of providing
    in-patient care and treatment for the mentally
    ill. A hospital operated by an agency of the
    United States and equipped to provide in-patient
    care and treatment for the mentally Ill shall
    be considered a mental hospital.
          "(h) 'State mental hospital' means a mental
     hospital operated by the Board.
          "(I) 'private mental hospital' means a
     mental hospital operated by any person or
     polltical subdivision.
          II
           * . .II
          Article 5547-28. Emergency Admission. The
     head of a mental hospital or a general hospital
     may admit and detain any person for emergency
    ,observation and treatment for a period not to
     exceed ninety-six (96) hours upon . . ."
           "Article 5547-31. Application for temporary
     hospitalization. . . .,The Application may be
     made by any adult person, or by the county judge,
     ,and shall state upon information and belief that
     the proposed patient . . . requires observation
     and/or treatment in a mental hospital."
          "Article 5547-38.   Order upon hearing. . ..‘.
          "(b) If upon the hearing the coutit finds
     that the proposed patient is mentally ill . . .
     the court shall order that the mentally ill
     person be committed as a patient for observation
     and/or treatment in a mental hospital for a per-
     iod not exceeding ninety (90) days."
          "Article 5547-52.    Order upon hearing. . . .
          "(b) If the court or the jury, as the case
     may be, finds that the proposed patient is mentally
     Ill and requires hospitalization in a mental hos-
     pital . . .'the.'courtshall order that the mentally
     ill person be committed as a patient to a mental
     hospital for an indefinite period."
Honorable Dean Martin, page 3 (WW-1175)

          "Article 5547-58. Designation of a hospital.
     In the Order of Temporary Hospitalization or In-
     definite Commitment, the court shall commit the
     patient to a designated
          (a) State mental hospital;
          (b) private mental hospital; or
          (c) ;g;;en;a;fh",;;it",;tEd
                                  States operating
                               .
         "Article 5547-88. License Required. Ninety
    (90) days after the effective date of this Code,
    no person or political subdivision may operate a
    mental hospital unless licensed to do so by the
    Department."
          First, it is clear that the County Court presided
over by the County Judge, is a court of competent jurisdic-
tion over lunacy proceedings and proceedings for hearing and
commitments for confinement, treatment and observation of
the mentally ill. Pate v. Stevens, 257 S.W.2d 763 (Civ.App.
1953, error dism.) Specifically, your question deals with
whether the County Judge has the authority to commit a men-
tally ill person to a general hospital with a psychiatric
y;dswhich is not licensed under the provisions of Art. 5547,
 . . .
          You will notice that there are basically four types
of hospitals referred to in the Code (i.e. general hospitals,
mental hospitals, State mental hospitals, private mental hos-
pitals). From your letter and enclosures, the Sherman Com-
munity Hospital falls within the statutory "general hospital"
definition quoted above. In addition, there are three classi-
fications of commitments for the involuntary mentally ill
authorized by the Code (i.e. "emergency" (96 hours or less),
"temporary" (90 days or less) and "indefinite").
          Based upon the foregoing statutory provisions, we
are of the opinion that the County Judge is authorized to
commit the mentally ill to a general hospital with an un-
licensed psychiatric ward only for ninety-six (96) hours or
less within the "emergency" commitment category of the Code.
Only the section authorizing an "emergency" commitment allows
commitment to a general hospital of the type in question.
Both of the other types of commitments of the mentally ill
(i.e. "temporary" and "indefinite") specifically require
confinement in a "mental hospital" as definied in the Code
and set out above.
Honorable Dean Martin, page 4 (W-1175)

          Further, Article 5547-88, supra, specifically re-
quires a "mental hospital" as defined in the Code, and set
out-above to be licensed by the Texas State Department of
Health after ninety (90) days from the effective date of the
Code (i.e. ninety days after January 1, 1958).  As a commit-
ment for the mentally ill for either a "temporaryw or indefi-
nite" period is required in a "mental hospital," and such
must be licensed under Article 5547-88, supra, we are of the
opinion that the County Judge would thus not be authorized to
commit such person to the Sherman Community Hospital for a
period exceeding ninety-six (96) hours "emergency" commitment
under the .facts presented.

                       SUMMARY
          Under Article 5547, V.C.S., a County Judge
     may not commit an involuntary mentally ill person
     to a general hospital with a psychiatric ward not
     licensed under the statute for a period in excess
     of ninety-six (96) hours.
                              Very truly yours,
                              WILL WILSON
                              Attorney General of Texas




EBS:dhs

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Vernon Teofan
Gordon Cass
w. Ray scruggs
Ben Harrison
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.